Citation Nr: 1400686	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-44 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to November 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Philadelphia, Pennsylvania.

In July 2011, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The Veteran submitted additional evidence at the hearing consisting entirely of duplicate copies of service treatment records already in the claims file.  Nevertheless, the Veteran included a waiver of RO consideration of those records on the record of the hearing.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was treated in service on several occasions for lumbar strain/sprain and currently has a diagnosis of lumbar strain.

2.  Lumbar strain/sprain is not listed among the diseases for which the presumption of service connection for certain chronic diseases or the provisions regarding continuity of symptomatology after service are applicable.  

3.  A current chronic back disability is not etiologically related to service.  


CONCLUSION OF LAW

A back disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a back disability on the basis that such a disability is related to episodes of back pain he experienced and for which he was treated while in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds that the evidence substantiates a current back disability, which was diagnosed by a VA examiner in January 2010 as a mildly active lumbar strain.  There are no additional diagnoses of record regarding the back during the period of the current claim and appeal.  

The Board finds that the evidence also substantiates a back injury in service.  Service treatment records reveal that the Veteran was initially seen at the Camp Lejeune dispensary for complaint of low back pain in April 1973, at which time he reported having experienced 4 days of back pain and stiffness.  He was treated with medication, hot soaks, and limited duty.  Two weeks later, he returned to the dispensary complaining of continued back pain.  The Diagnosis was a back sprain.  The Veteran was treated with medication, ointment, and hot soaks.  Two days later, the Veteran reported that the sprain was getting better.  

The Veteran was next treated at the dispensary in August 1974, but reported that his back had been painful since April 1973 and the pain never really went away.  The diagnosis was a low back strain.  A September 1974 entry notes a history of chronic back pain.  However, at service separation in October 1974, the Veteran's spine was found to be clinically normal.  

The Board notes that the Veteran asserted in the notice of disagreement that he was "hospitalized" for a back injury several times during service.  The Board assumes that this is a reference to the treatments noted above; however, the service treatment records, including copies submitted by the Veteran, do not support his assertion as to hospitalization for a back injury on any occasion.  The treatments received are each marked as occurring at the Base Dispensary.  The Board finds that the Veteran was never hospitalized for a back injury during service.  

While the first two elements necessary for service connection are met in this case, the Board finds that a preponderance of the evidence is against a causal or etiologic link between the in-service injury and episodes of back pain and a current chronic back disability.  

The Board notes initially that a back strain or sprain as diagnosed in this case is not a chronic disease as specified under VA law.  These chronic diseases are enumerated under 38 C.F.R. § 3.309(a).  While they include arthritis, such has not been found in this case.  The enumerated diseases do not include strains or sprains.  Therefore, the provisions for presumptive service connection for certain chronic diseases do not apply.  38 C.F.R. § 3.303(b).  Moreover, the provisions regarding continuity of symptomatology for chronic diseases noted in service but not shown to be chronic in service do not apply.  38 C.F.R. § 3.303(b).

Thus, while there is a back diagnosis in service, it is not presumed to be a chronic disability.  The normal clinical findings at separation provide probative evidence that, to the extent of any back injury in service, or to the extent of back symptoms in service, the Veteran's back was clinically normal at service separation.  

The Veteran appears to have suggested in his hearing testimony that the examination at service separation may not have been thorough.  He noted that, on the pre-printed examination form, which lists the bodily systems, and which contains check boxes for each, indicating normal or abnormal, the examiner simply drew a continuous line through all of the boxes indicating "normal."  The Board acknowledges that a negative impression was made by this practice; however, the Board cannot and does not conclude on that basis alone that a medical examination conducted by a presumed-competent medical professional was substandard or cursory in nature.  Without significant evidence to the contrary, the Board presumes that the signed examination report is evidence that an examination was conducted in accordance with accepted medical standards, and that the clear indication of a normal spine is probative evidence that there was no back disability at the time of the examination.  

The January 2010 VA examiner also found the service separation examination findings to be significant.  In a March 2010 opinion, the examiner opined that the current lumbar strain is not caused by or a result of the Veteran's military service.  The rationale provided by the examiner was the normal physical examination at service separation.  

Also significant in the Board's determination as to etiology is the lengthy period (35 years) after service without any record of complaint or treatment for back symptoms.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran testified that he first sought treatment from VA for back complaints only a few years before.

The Board acknowledges that the Veteran has asserted that his back was essentially the same throughout this period, meaning that he experienced back pain throughout this period.  However, his testimony presents a slightly different picture, with periods where he is able to function well in his employment as a home heating oil delivery truck driver and later as a chef.  He described driving the oil delivery truck on a seasonal basis from 1974 until about 1977.  He then went to culinary school and obtained an associate's degree.  He worked until 1983 at which point his back began bothering him again and he took some time off.  He started working again in 1984 and was quickly promoted to sous chef and then to executive chef.  He had to stop working in 1988 because his back "started flaring again."  He took short-term employment for a few years, but returned to work in a position he held for 8 or 9 years.  At the time of the hearing, the Veteran was working at a VA community living center as a food service worker.  

The Veteran is competent to describe his symptoms, and his assertion as to ongoing back pain is deemed to be credible.  However, pain alone is not conclusive evidence of a back disability.  As distinguished from observation of symptoms, the diagnosis of a back disability is not capable of lay observation but requires medical knowledge.  While the Veteran is competent to describe his symptoms, his assertion does not provide competent evidence that the currently diagnosed lumbar strain is etiologically related to a lumbar sprain/strain diagnosed in service more than 35 years ago.  

In fact, there is no medical opinion that purports to link a current chronic diagnosis of the back to service.  The medical opinion evidence weighs against this element necessary for service connection.  As such, the Board concludes that the essential elements necessary for service connection are not met and service connection for a back disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran does not assert that there is any deficiency in the notice provided him in December 2009, and the Board has found none.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded a VA examination to address the nature and etiology of any current back disability.  This examination is deemed to be adequate because it was performed by solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting opinion is also adequate because it was accompanied by a review of the claims file and includes a rationale that is consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer must also suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran's symptomatology, history, and theories of etiology were discussed in detail, and testimony concerning assertions was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a back disability is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


